Exhibit 10.26

TRADEMARK SECURITY AGREEMENT

(Trademarks, Trademark Registrations, Trademark

Applications and Trademark Licenses)

THIS TRADEMARK SECURITY AGREEMENT (this “Agreement”) is made as of December 13,
2010, by the party named as a Grantor on the signature pages hereto (“Grantor”),
and BANK OF AMERICA, N.A., a national banking association, in its capacity as
collateral agent and administrative agent (together with its successors and
assigns in such capacity, “Agent”) for various financial institutions
(“Lenders”) party from time to time to the Loan Agreement (as defined below).

Recitals:

WHEREAS, Spectrum Brands, Inc. (“SBI”), United Pet Group, Inc. (“UPG”), and
certain of their subsidiaries and affiliates are party with Agent, Lenders, and
certain other parties thereto to that certain Loan and Security Agreement dated
as of June 16, 2010 (as amended, supplemented, modified or refinanced from time
to time in accordance with the terms of the ABL Intercreditor Agreement, the
“Loan Agreement”);

WHEREAS, UPG has acquired all of the equity interests in Grantor and,
concurrently with the execution and delivery of this Agreement, Grantor is
executing a certain Joinder Agreement to Loan and Security Agreement and other
Loan Documents (the “Joinder Agreement”), pursuant to which Grantor has agreed,
among other things, to join the Loan Agreement as a “Borrower” thereunder and to
grant to Agent, for the benefit of the Secured Parties (as defined in the Loan
Agreement), a security interest in and lien upon substantially all of its
assets; and

WHEREAS, Agent and Lenders are willing to make loans and other financial
accommodations to Borrowers (as such term is defined in the Loan Agreement),
including Grantor, from time to time pursuant to the terms of the Loan
Agreement, provided that Grantor executes this Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Grantor grants to Agent, for the benefit of
the Secured Parties, and to secure the Obligations (as such term is defined in
the Loan Agreement), a continuing security interest in all of Grantor’s right,
title and interest in, to and under the following (all of the following items or
types of property being herein collectively referred to as the “Trademark
Collateral”), whether now owned or existing or hereafter acquired or arising:

(i) each trademark owned by Grantor, including, without limitation, each
trademark registration or application referred to in Schedule 1 hereto, and all
of the goodwill of the business connected with the use of, or symbolized by,
each trademark, provided that no security interest shall be granted in any
United States intent-to-use trademark applications to the extent that, and
solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law;

(ii) each trademark license to which such Grantor is a party, including, without
limitation, each trademark license recorded with the U.S. Patent and Trademark
Office identified in Schedule 1 hereto, and all of the goodwill of the business
connected with the use of, or symbolized by, each trademark licensed pursuant
thereto; and



--------------------------------------------------------------------------------

(iii)all proceeds of and revenues from the foregoing, including, without
limitation, all proceeds of and revenues from any claim by Grantor against third
parties for past, present or future unfair competition with, or violation of
intellectual property rights in connection with or injury to, or infringement or
dilution of, any trademark owned by Grantor (including, without limitation, any
trademark identified in Schedule 1 hereto), and all rights and benefits of
Grantor under any trademark license (including, without limitation, any
trademark license recorded with the U.S. Patent and Trademark Office identified
in Schedule 1 hereto), or for injury to the goodwill associated with any of the
foregoing.

Grantor irrevocably constitutes and appoints Agent and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full power and authority in the name of Grantor or in
Agent’s name, from time to time, in Agent’s discretion, so long as any Event of
Default (as such term is defined in the Loan Agreement) shall have occurred and
be continuing, to take with respect to the Trademark Collateral any and all
appropriate action which Grantor might take with respect to the Trademark
Collateral and to execute any and all documents and instruments which may be
necessary or desirable to carry out the terms of this Agreement and to
accomplish the purposes hereof.

Except to the extent expressly permitted in the Loan Agreement, Grantor agrees
not to sell, license, exchange, assign or otherwise transfer or dispose of, or
grant any rights with respect to, or mortgage or otherwise encumber, any of the
Trademark Collateral.

The foregoing security interest is granted in conjunction with the security
interests granted by Grantor to Agent pursuant to the Loan Agreement. Grantor
acknowledges and affirms that the rights and remedies of Agent with respect to
the security interest in the Trademark Collateral granted hereby are more fully
set forth in the Loan Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.

[Remainder of page intentionally left blank; signatures appear on following
page.]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this Agreement to be signed and delivered
by its duly authorized representative on the day and year first above written.

 

GRANTOR: SEED RESOURCES, L.L.C. By:  

  /s/ John T. Wilson

Name:   John T. Wilson Title:   Vice President + Secretary

Trademark Security Agreement



--------------------------------------------------------------------------------

 

Accepted: AGENT: BANK OF AMERICA, N.A., as Agent

By:

 

  /s/ Lisa Freeman

Name: Lisa Freeman Title: Senior Vice President

Trademark Security Agreement



--------------------------------------------------------------------------------

Schedule 1 to Trademark Security Agreement

SEED RESOURCES, L.L.C.

U.S. TRADEMARK REGISTRATIONS

 

Trademark

   Registration No.    Reg. Date

Beetle Mania

   3107927    06/20/2006

California Dreamin’

   3017897    11/22/2005

Birdola

   1701830    07/21/1992

Squirola Kob & Design

   1858770    10/18/1994

Squirola & Design

   1845816    07/19/1994

Big Ol’ Kob

   2387428    09/19/2000

U.S. TRADEMARK APPLICATIONS

 

Trademark

  

Application No.

  

Application
Date

 

Stacker (Stylized)

   77890433      12/10/2009   

Birdola

   85167056      11/02/2010   

Squirola

   85165941      11/01/2010   

KOB BAR

   85168332      11/03/2010   

UNREGISTERED TRADEMARKS

 

Mark

Black Gold

Hook-Up

Naturalized

Ridola

Wire Mesh Bird Feeder Design

(Trade Dress)

TRADEMARK LICENSES

 

Name of

Agreement

 

Parties

Licensor/Licensee

 

Date of

Agreement

  

Subject

Matter

None.

Copyright Security Agreement